•8l-/$




   RE. CAUSE NO.   |A//a. /ffys*f -U(A\_
                             7—'-="*••*—^                                                            p
                                                                                                     i


    NOTION TO OBTAIN DOCUMENTS AND TRIAL REckps IN FORMA pmippptc
  DEAR DISTRICT CLERK;                          :--K : ,--:
                                            • ••.„ ~K"
      PLEASE FILE-COPY AND BRING TO THE ATTENTION OF THE ^fim ^/7'fyfULS
  JUDICIAL DISTRICT COURT. ALSO, ' PLEASE RETURN , CERTl7l^7^F~
 SERVICE FILE-DAT.E-STAMPED MARK.
     YOUR ASSISTANCE IS GREATLY APPRECIATED.


                                                                  SIMCERELY,

                                                                                   /   -y




                                                                                       WR:2:0 20ir;.
c;c' (C0PY)                                                           '          vAte»Adoste,Gi@irk
                                                                      MOTION DENIED •
                                                              '       DATE: M-(3'l^
                                                                      BY:_PC,
'('•'

                                                CAUSE NO . ItftO' S&lfferb (ifO
          ••••*..



               pX tftfff S^(/Jfcl6TieK                               J                   IN THE ApgALs JUDICAL
               •VS.                                                    §                 DISTRICT COURT OF


               THE STATE OF TEXAS                                      §                             COUNTY, TEXAS



               MOTION     TO        OBTAIN      DOCUMENTS AND TRIAL RECORDS IN FORMA PAUPERIS


               TO THE HONORABLE JUDGE                 OF SAID COURT:



                   NOW COKES ,3^0^ td^lSMS-                    ' PRO SE DEFENDANT . IN THIS SAID
             AND      NUMBERED        CAUSE,          RESPECTFULLY           REQUESTS        THIS   COURT TO HEAR
             THIS      MOTION        TO     OBTAIN       DOCUMENTS           AND       TRIAL RECORDS TO      ENABLE

             DEFENDANT         FOR        HIS    PREPARATION           OF     FILING HIS MOTION FOR NEWLY
             DISCOVERED         EVIDENCE,          ARTICLE       40.001,           PROCESS        AND    WILL SHOW
          THIS        COURT   THE    FOLLOWING         IN   PURSUIT OF           HIS   DUE   PROCESS:



                                                                -fr-


                JURISDICTION              OF    THE     COURT        IS. INVOKED PPURSUA.NT TO VERNON'S

          ANNOTED        TEXAS        GOVERNMENT            -CODES;        § 552.203 AND § 552.223 RULES
          OF      THE TEXAS GOVERNMENT RULES OF PRACTICE IN DISTRICT AND                                    COUNTY

          COURT'S;        ARTICLE          '§ 40.01 ET- SEQ. ..OF THE TEXAS CODE OF CRIMINAL
         PROCEDURES;            THE        PRIVACY       ACT    U.S.C.A. 552(B)              OF THE,. TEXAS OPEN
         RECORDS         ACT        (TORA);       AND RULES 34.5, 34.6 AND 53(1);                       (2) OF THE
         TEXAS RULES          OF APPELLATE            PROCEDURE AND ALL CASES                 CITED INFRA.



                                                             ; II.

               PETITONER        IS        CURRENTLY         CONFINED         AND       RESTRAINED       ILLEGALLY

         OF.    HIS     LIBERTY.          IN    THE     TEXAS        DEPARTMENT OF CRIMINAL JUSTICE-

        INSTITUTIONAL               DIVISION          PURSUANT ''TO          A     JUDGEMENT      OF CONVICTION
        IN      THE     ABOVE        NUMBERED          CAUSE.     PETITIONER            IS   A   PAUPER WITHOUT

        ADEQUATE FUNDS TO PURCHASE HIS TRIAL RECORDS,                                   AND OTHER REQUESTED
        •DOCUMENTS,           AND    IS    ENTITLED      TO AN EVIDENTARY              HEARING    TO DETERMINE

        HIS     "INDIGENCY"          BEFORE     THIS     HONORABLE          COURT.
 .    p ,
                                                                               III.


                 PETITIONER             HAS       EXHAUSTED HIS STATE REMEDIES AS REQUIRED PUR-
     .._._SJUAN.T_jrj3_AJCTJ£LE_^                                                                                —P-ET-I-T-I-QNE-R-S-
      TIME           HAS -EXPIRED                 TO       FILE            A PRE-DISCRETidNARYT REVIEW AND THE
      COURT              ISSUED         A    MANDATE ON THE CAUSE SOME TIME AFTER.                                    THE PETI
      TIONER             NOW FILES THIS MOTION FOR HIS RECORDS IN ORDER TO PREPARE
      AND         FILE         ARTICLE 40.001, NEWLY DISCOVERED EVIDENCE, TO A HIGHER
      COURT. PETITIONER IS ENTITLED TO FILE MOTION FOR NEWLY DISCOVERED
     EVIDENCE,                 PURSUANT           TO       ARTICLE               40.001       V.A.C.C.P.,           AND BRINGS
     THIS          MOTION           BEFORE          THE          HONORABLE COURT FOR HIS                    RECORDS.       PETI
     TIONER              HAS     STATED           AND        WILL DECLARE IN THIS MOTION,                          THAT HE     IS
     "INDIGENT"                 AND       SEEKS           THESE           RECORDS          IN FORMA PAUPERIS THROUGH
     THIS         COURT.            THE      RECORDS              MUST          BE AFFORDED AT NO COST TO                 PETI
     TIONER         IN    THIS       CAUSE.

            SEE. ABNOR V. STATE,                       712 S.W.2d 136, 140 (1986)
                     CRAUDER V. STATE,                      933 S.W.2d 273,                  275 (1996).
                     SNOKE V.           STATE,         780 S.W.2d 212                     (1989)
                     EVITTS V. LUCEY, 464 U.S.. 387; 105 S.CT. 830; 83L.Ed. 821 (1985)
                    GRIFFIN V. ILLINOIS,                           365 U.S. 12; 76 S.CT. 585; 100 L.Ed.2d (1956)
     '"     "'       MEYER V. CHICAGE, 404 U.S. 189; 92 S.CT. 410; 30 L. Ed. 2d 892 (1963),


          TO      IMPOSE            A     FINANCIAL               BURDEN              UPON AN INDIGENT PRISONER OF

THE            STATE OF         TEXAS FOR THE EXERCISE OF A STATE AND FEDERAL RIGHT
TO          SUE      FOR        HIS         LIBERTY            IS TO DENY THAT PRISONER                      OF HIS     STATE

AND         FEDERAL             CONSTITUTIONAL                      RIGHTS            OF    EQUAL PROTECTION OF THE
LAWS,            AND IS A [DIRECT] VIOLATION OF HIS. "FOURTEENTH AMENDMENT, "
U.S.C.A.             (14).
      IN ABNOR V. STATE, AT 140... THE                                                SUPREME       COURT    OF.    APPEALS
FOR       TEXAS-HELD             THAT:

      "...ONCE                 AVENUE        OF      PAAELLATE                  REVIEW        ARE    ESTABLISHED THEY
               [MUST]          BE       KEPT       FREE OF UNREASONED DISTINCTIONS, THAT CAN
               ONLY [IMJPEDE OPEN AND EQUAL, ACCESS TO THE COURTS"...
      IN     GRIFFIN           V.    ILLINOIS,            SUPRA.,              THE    COURT   CLEARLY       STATED:.

      "...THERE                CAN      BE        [NO]      EQUAL JUSTICE WHERE THE KIND OF TRIAL                                •
            A    MAN      GETS      DEPENDS         ON      THE .AMOUNT               OF   MONEY    HE   HAS."

     IN' LANE V.               BROWN, SUPRA. ,                THE              SUPREME        COURT         [REjAFFIRMED
            THE     FUNDAMENTAL              PRINCIPLE                OF GREEN,            SUPRA    BY STATING:

     ". . .DESTITUDE DEFENDANTS                            [MUST]              BE AFFORDED AS ADEQUATE APPEL-
               L-A-T-E    R-E-V-I-E-W       AS     DEFEND-A-NTS                  WH'OW7-H"ATE~MO"NEY~~TO-BTTr^THETR
            TDTflT       T'DTNMOi'-'DTnmc         jsMrV    n o n r~\ r> r» n
 ' *'    IN SMITH V. BENNET, SUPRA., THE COURT FURTHER NOTED:
          "...THESE             PRINCIPLES         ARE    NOT LIMITED TO DIRECT APPEALS ' FROM
               CRIMINAL CONVICTIONS BUT EXTEND ALIKE TO "POST-CONVICTIONS
              AS WELLT77"


         PETITIONER              CONTENDS         THE    NEED FOR HIS TRIAL TRANSCRIPTS ENT-
                          f':

  ITLED TO HIM THE SAME, AND SAID RECORDS ARE IMPERATIVE TO PRESENT
  HIS        CASE    IN         LIGHT       MOST       FAVORABLE TO HIS CAUSE. WITHOUT THESE
  RECORDS HE CANNOT PROVE HIS INNOCENCE TO A HIGHER COURT.
        PETITIONER              IS    ENTITLED TO THE EQUAL PROTECTIONS AND DUE PRO
  CESS       OF     LAW         WHICH       PROTECTS      AND REQUIRES THE STATE TO FURNISH
 AN INDIGENT PRISONER SUCH RECORDS WITHOUT CHARGE.

        SEE. UNITED STATES V. GLESS, 317 F.2d 200 (1963)


       THE    FOURTEENTH              AMENDMENTS DUE PROCESS GUARANTEE OF FUNDAMEN
 TAL     FAIRNESS, REQUIRES THE STATE TO PROVIDE A CRIMINAL DEFENDANT
 WITH     THE       OPPORTUNITY              TO PARTICIPATE MEANINGFULLY" IN A JUDICIAL
 PROCEEDING         IN   WHICH        HIS   LIBERTY IS AT STAKE.

    SEE. AKER V.                OKLAHOMA, 470 U.S.          at 76;     105 S.CT.   1098
          Af.SO,     THE SUPREME mnRT Pr.RflRr.V qrPflTPn-

   "...IT           IS    A      CRIMINAL DEFENDANTS ACCESS TO HIS RECORDS WHICH
   MAKES [ANY]            APPELLATE REVIEW MEANINGFUL..."
   SEE. GARNER V. CALIFORNIA, 89 S.CT. at 581                             (1969)


   ACCORDINGLEY, THERE CAN BE NO DOUBT THAT THE STATE [MUST]
PROVIDE THE TRIAL TRANSCRIPTS FOR. AN EFFECTIVE DEFENSE- THE
COURT    HEAVILY EMPHASIZED IN GRIFFIN:

  "...THE HOLDINGS IN THE LINE OF CASES BEGIN WITH GRIFFIN,
  351, U.S. 12 (1956), INVOLVING A CRIMINAL DEFENDANTS RIGHTS
  OF ACCESS TO A. TRIAL TRANSCRIPT, AND ARE FIRMLY [ROOTED]
  IN     BOTH       THE         DUE     PROCESS AND THE EQUAL PROTECTION CLAUSE OF
  THE    FOURTEENTH             AMENDMENT.

  SEE ALSO,         EVITTS V. LUCEY,               SUPRA,    at 830,

  (CRIMINAL          DEFENDANT              HAS    A    CONSTITUTIONAL      RIGHT    TO A FREE
  TRIAL       TRANSCRIPT              TO    PETITION        THE SUPREME COURT)      "...Id,   at
  830..." SEE ALSO, BUNDY V. WILSON, 815 F.2d 125-130-31 (1987);
 ALLEN V. DUCKWORTH,                    6    F.3D 458 (1993), (STATE IS NOT 'PERMIT
 TED      WITH      ONE TO GRANT SUCH RIGHT,                  AND WITH THE OTHER HAND...
 [TAKE] IT AWAY IN AN ARBITRARY FASHION) ...                                                       '
                 THE       COURT HAS THE DUTY UNDER VERNONS ANNOTED TEXAS GOVERNMENT
           CODE'S          552.203 AND 552.223, TO DUTIFULLY ACT UPON AN APPLICATION
      ... -FOR       P-UBLI-C—RECORDS                 THE—GOUR4L---0F-~G-RI-MI-NA-L~A-PP-E-A-LrS-WA-RR-A'NTED"",
           "IT       IS     A     DIRECT       VIOLATION               OF    AN INDIGENT DEFENDANT'S RIGHTS
           AS     AFFORDED             BY THIS STATE'S LAW OF CONSTITUTION, AND THE UNITED
          STATES           CONSTITUTION,             TO     [WITHHOLD]             THE       TRIAL TRANSCRIPTS AND
          THE        STATEMENT           OF    FACTS,       WHEREIN A PRISONER HAS DUTIFULLY SHOWN
          HIS        INDIGENCY          TO     THE     COURTS." SEE. WHITE V.                   STATE,   828 S.W.2d
15, 17 (TEX.APP. EL PASO 1990)(RELYING                                    ON BRITTON V. NORTH CARO
          LINA,      404 U.S. 226,   92 S.CT. 430-31,                L.Ed.2d 4.00 (1971).
                IN MCBEE V. STATE, 711 S.W.2d           at     257 (TEX.CRIM.APP. 1986),
       THE COURT OF CRIMINAL APPEALS STATES:                                      "...THE LANGUAGE IS        [MAND
      ATORY,              IF THE DEFENDANT IS FOUND TO BE INDIGENT,                              THE TRIAL    COURT
      IS        BOUND        TO     "FURNISH"          SAID        RECORDS          WITHOUT COST..."        (CITING
      BRITTON), AND                 THAT...          "IT        IS A STATE AND FEDERAL PROGENCY,                  AND
      IT        IS     ASSSUMED          THAT        THE .RECORDS              [WILL] BE MADE AVAILABLE TO
      THE        DEFENDANT. . .AND. . .THE STATE BEARS THE [BURDEN] OF [DISPROV
      ING THE VALUE... OR ANY OTHER                         ALTERNATIVES ='= = " SEE,                UNITED STATES
      V. LOGING, 601 F.2d 2055 (1979); RUSH V. U.5, 5559 F.2d 455 (1977).
•           P-ETTTTONER--HAS"• A""VESTED-HIGHT "A'RD~A""'TIB'ERTY-TNTElTES"T~ITrTrHTS~ ~
     CAUSE.           IT     IS        A "MINISTERIAL"; ACT AND DUTY OF THE COURT [MUST]
     RECOGNIZE ITS                DUTY    TO ACT ACCORDINGLY.

           WADE V. MAYS,                689 S.W.2d 893            (1985);
           BARONOWSKI -V. TEDFORD,. C. A. NO H-90-330, HOUSTON (1994);
           BRADY V. MARYLAND, 373 U.S. 83 (1963). •                                      _


           PETITIONER,            IS    AN INDIGENT PRISONER OF THE STATE OF TEXAS.                               HE

     WAS FOUND TO BE INDIGENT BY THIS COURT IN CAUSE NO. fcJ/V^-^^ft}) ,
    AND         PETITIONER'S             INDIGENT          STATUS           HAS    NOT       CHANGED.   SEE PETI

    TIONER'S           DECLARATION             OF . INABILITY                TO PAY COST HERETO ATTACHED

    TO MOTION AND TEXAS DEPARTMENT OF CRIMINAL                                           JUSTICE         IN-FORMA

    PAUPERIS DATA REGARDING PETITIONERS, TRUST FUND ACCOUNT.
                                                                       9




          THE        STATE        AND     FEDERAL LAWS            ARE UNEQUIVOCALLY CLEAR THAT                THE

    PETITIONER             IN     THIS        CAUSE        IS    ENTITLED TO TRIAL             TRANSCRIPTS    AND

    REQUESTED RECORDS.                  THEREFORE,          WITH            RESPECT      TO    THE    FOREGOING,

    AND     THE FOLLOWING,               PETITIONER             WILL       RESPECTFULLY SHOW THIS         HONOR

    ABLE        COURT       WHICH       RECORDS ARE         ESSENTIAL             IN ORDER     FOR   HIM TO ADE
    QUATELY          CONSTRUCT           A MEANINGFUL.           MOTION       FOR NEWLY        DISCOVERED   EVI-

-DE-NeE—I-N-^-tJ-IT—FOR—H-I-S—L-I-B-ERTY—TN—TH1"S—CA--US-E^——
I '




       t   d    -n
                                                    LIST OF REQUESTED DOCUMENTS



                            .UffilCIMENia.

                      2.    GRAND JURY MINUTES

                      3.    DOCKET SHEETS

                     4.     ALL    SEARCH WARRANTS       IN THIS      CAUSE

                     5..    -TRIAL   TRANSCRIPTS

                     6.     STATEMENT OF      FACTS

                     7.    CLERKS     RECORDS

                     8.    ALL    ARREST RECORDS

                 9.        ALL APPLICATIONS FOR SUBPOENAS

                10.         JURY     VOIR DIRE

                11.         NAMES OF ALL       WITNESSES
                12.         ALL WITNESS STATEMENTS

                13. ALL            POLICE     REPORTS     USED AT ANY STAGE OF PROCEEDING HOWEVER
                           TENTATIVE

               14.         ALL EXCULPATORY EVIDENCE IN THIS CAUSE
               15.         ALL STATES EXHIBITS USED IN THIS CAUSE
               16.         ALL DEFENSE EXHIBITS USED IN THIS CAUSE
            JJ7_.          ORDERS APPOTNTTNG COUNSELS AND DATE THSR-SOg                          ;
               18. ANY             MEDICAL     TESTING     OR    OPINIONS        OF THE- DEFENDANT IN THIS
                           CAUSE

               19. ALL MOTIONS FILED BY THE STATE IN THIS CAUSE
           •20.            ALL MOTIONS FILED BY THE DEFENSE IN THIS CAUSE
            21. RECORD OF ALL PRE-TRIAL HEARINGS IN THIS CAUSE
            22. COURT'S RULING ON ALL PRE-TRIAL HEARINGS                                    *,
           23.            CHARGE OF GUILD/INNOCENCE
           24.            CHARGE OF PUNISHMENT

           25.         JUDGEMENT OF CONVICTION

           26. ANY PLEA OFFERS BY THE STATE IN THIS CAUSE •
           27.        DEFENDANTS MOTION FOR NEW TRIAL

           28.. DEFENDANTS NOTICE OF APPEAL .
           29.        DESIGNATION OF RECORD OF APPEAL

           30. ANY               DEALS   OR     AGREEMENTS       BETWEEN THE STATE AND ANY WITNESS
                      IN    THIS     CUASE

       31. ANY                   RELEVANT     RECORD     IN     THE    STATE'S     POSSESSION OR CLERKS
                     POSSESSION

                     SAID         RECORDS     ARE   IN   THE     POSSESSION OF THE COURT REPORTER
      -A^D-TH-E-C-L-ERK-OF-THE                                        DISTRICT COURT OF AND FOR
                                           PRAYER



    WHEREFORE,          PREMISES       CONSIDERED,         PETITIONER    RESPECTFULLY

MOVES    THE    HONORABLE       COURT TO GRANT THIS MOTION IN ALL              REGARDS,
WHICH   WILL   ENABLE   HIM    TO   PREPARE   IN    SUIT OF   HIS   LIBERTY.

    PETITIONER . RESERVES            THE   RIGHT      TO   FILE     MOTION FOR   NEWLY

DISCOVERED     EVIDENCE   IN   THE   TRIAL    COURT.



                                                           RESPECTFULLY SUBMITTED,



                                                           ,AJfaanjfo/tUr».n 1rl1-tS
CSINIB02/CINIB02      TEXAS DEPARTMENT OF CRIMINAL                 JUSTICE                                03/17/15
ST55/LS000fag               IN-FORMA-PAUPERIS DATA                                                        ©8s3£:56
TDCJ'tt: 01718500 SID#: 056797E4 LOCATION; STILES                                INDIGENT                 DTE:
NAME;;   WEISNER, SEAN                                 BEGINNING   PERIOD;       08/01/14
PREVIOUS      TDCJ    NUMBERS::
CURRENT BOLs             48., 59 TOT HOLD AMT ;         0.00 3MTH TOT DEP:                                           50.00
SMTH DEPs                50.00 6MTH AUG BAL :           £.87 6MTH AUG DEP:                                            8„ 33
MONTH HIGHEST      BALANCE TOTAL DEPOSITS       MONTH HIGHEST BALANCE TOTAL                                    DEPOSITS
01/15           £5.06              0.00         10/14       0.06                                               0.00
12/14    '      50.06                  50,00            09/14           0,06                                   0.00
11/14               0.06                0„'00           08/14           0.06                                   0.00
PROCESS      DATE      HOLD   AMOUNT      HOLD     DESCRIPTION




STATE OF TEXAS^COUNTY OFj£tJ CV%(S\T\
ON THIS THE HrDAY OF VyfhkCpS                   , _, I CERTIFY THAT THIS DOCUMENT IS A TRUE,
          •"" "'NflLTERED
COMPLETE,AND   UN                 COPY MADE"
                                        Hi   BY ME OF INFORMATION CONTAINED IN THE
COMPUTER     DATABASE      REGARDING    "HE     OFFENDER'S   ACCOUNT,   MP    SIG:
PF1--HELP PF3-EMD ENTER NEXT TDCJ NUMBER: t^lX^Gji. OR SID NUMBER:
                                                                                   -«--*-   A   A   r*-   *•   ^   j

                                                                                 STEPHANIE LUTE
                                                                                Notary Public, State of Texas
                                                                                My Commission Expires
                                                                                       03/03/2018

                                                                             Notary without Bond